Citation Nr: 1020855	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating for benign prostatic 
hypertrophy (BPH), currently rated as 20 percent disabling.

4.  Entitlement to a compensable rating for lipoma on back.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active 24 years of active duty service ending 
with his retirement in November 1999.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2008, a 
statement of the case was issued in July 2008, and a 
substantive appeal was received in October 2008.  A Board 
hearing at the RO was held in December 2009.    

The Board notes that the Veteran submitted additional 
evidence to the Board at the December 2009 Board hearing.  In 
an attached statement, the Veteran waived RO consideration of 
this evidence.  Moreover, the Board held the record open for 
60 days so that the Veteran could submit more evidence.  
Subsequently, in February 2010, the Veteran submitted 
additional VA treatment records along with an attached 
statement also waiving RO consideration of this evidence.  

By rating decision in June 2008, the RO increased the BPH 
rating to 20 percent, effective September 27, 2006, the date 
of claim.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The issue of entitlement to a compensable rating for lipoma 
on back is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
April 2002 rating decision; the Veteran did not initiate an 
appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension has been received since the April 2002 rating 
decision. 

3.  Hypertension manifested during active duty service.

4.  The Veteran's BPH more nearly approximates urinary 
frequency with a daytime voiding interval of less than one 
hour or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied entitlement 
to service connection for hypertension, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
April 2002 rating decision denying service connection for 
hypertension; and thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Hypertension was incurred in the Veteran's active duty 
service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  The criteria for a 40 percent disability rating, but no 
higher, for the Veteran's service-connected BPH have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues pertaining to hypertension, there 
is no need to undertake any review of compliance with the 
VCAA since there is no detriment to the Veteran as a result 
of any VCAA deficiency in view of the fact that the full 
benefit sought by the Veteran is being granted by this 
decision of the Board.  Further, by letters dated in December 
2006 and January 2007, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.

Duty to Notify

As the maximum rating allowed has not been granted in this 
decision, the Board must consider whether compliance with the 
VCAA has been accomplished with respect to the issue of an 
increased rating for BPH.  The record shows that in October 
2006, December 2006, January 2007 and January 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided the 
VCAA notices prior to the March 2007 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating for BPH, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, the 
VCAA letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the October 2006, December 2006, January 2007 and January 
2008 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, treatment 
records from Charleston Air Force Base and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2006 and 
March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to an increased rating for BPH. 

II.  Hypertension

New and Material

A claim of service connection for hypertension was initially 
denied by the RO in an April 2002 rating decision because 
there was no finding of hypertension on examination.  The 
Veteran did not file a notice of disagreement to initiate an 
appeal from this decision.  Under the circumstances, the 
Board finds that the April 2002 rating decision became final.  
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board is not bound 
by the RO's determination and must conclude whether new and 
material evidence has been received to reopen the case.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the April 2002 rating decision, additional evidence has 
been associated with the claims file, including VA treatment 
records; treatment records from Charleston Air Force Base; 
and a December 2009 medical opinion from Capt. Willaim C. 
Cabaniss, PA-C, MPAS.  The treatment records showed a current 
diagnosis of hypertension.  Significantly, as discussed in 
more detail below, the December 2009 opinion indicated that 
the Veteran's hypertension first manifested during service.    

The Board finds that the additional evidence is new and 
material.  The evidence is new as it is not redundant of 
evidence already in the record at the time of the last final 
rating decision.  The evidence is material because it relates 
to the unestablished fact of whether the Veteran's 
hypertension manifested in service, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records have been reviewed.  Significantly, 
an October 1992 treatment record indicated that the Veteran 
had an abnormal EKG.  It was observed that the Veteran should 
be evaluated for increased risk of high blood pressure in 
view of family history.  Follow up treatment records in 
February 1993 and January 1994 appear to show elevated blood 
pressure readings, but no diagnosis with respect to 
hypertension was made.  Significantly, a February 1995 record 
showed a blood pressure reading of 171/94.  Further, 
treatment records in September and November 1999 also appear 
to show elevated blood pressure readings.  However, no 
diagnosis of hypertension was made. 

After his retirement from service, the Veteran underwent a 
general VA examination in February 2000.  No medical records 
were available for review.  The Veteran reported a history of 
increased blood pressure.  However, it was not persistent and 
he had never been treated medically.  Blood pressure reading 
was 142/84.  The examiner gave a diagnosis of no history of 
personal hypertension, but there was a positive family 
history.  No further testing was indicated.  

The Veteran was afforded another VA examination in November 
2001.  Again, the Veteran's medical records were not 
available for review.  His blood pressure reading was 138/93.  
No impression concerning his blood pressure was given.  

VA treatment records and Charleston Air Force Base treatment 
records showed a diagnosis of hypertension, but do not 
provide any sort of etiological opinion.  

However, the December 2009 medical opinion provided that the 
Veteran had been diagnosed with hypertension.  The opinion 
continued that based upon review of the Veteran's records, 
his hypertension had been apparent since February of 1995 and 
was not treated optimally.  His hypertension was currently 
controlled.  The Board observes that service treatment 
records in February 1995 do show an elevated blood pressure 
reading.  Moreover, there is no medical evidence of record to 
refute this opinion.  Significantly, unlike the examiner who 
wrote the December 2009 opinion, the VA examiners did not 
review any of the Veteran's service treatment records.   

Therefore, based on the December 2009 medical opinion, when 
resolving the benefit of the doubt in favor of the Veteran, 
the Board must conclude that service connection for 
hypertension is warranted.  38 U.S.C.A. § 5107(b).  

III.  Benign Prostatic Hypertrophy

The Veteran is also seeking a rating in excess of 20 percent 
for his service-connected benign prostatic hypertrophy (BPH).  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected BPH has been rated by the RO 
as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  This code, which compensates for prostate gland 
injuries, infections, hypertrophy, postoperative residuals, 
directs that the disability be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than twice a day warrants a 20 
percent rating.  Required wearing of absorbent materials, 
which must be changed 2 to 4 times daily, warrants a 40 
percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night is rated 20 percent disabling.  Daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, is rated a maximum 40 percent 
disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

Further, a maximum 30 percent rating is warranted when a 
urinary tract infection is  manifested by a recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  

The Veteran filed his current claim seeking an increased 
rating in September 2006. The Veteran was afforded a VA 
examination in October 2006.  It does not appear that the 
claims file was available for review.  The Veteran reported a 
history of postvoid dribbling for about 10 to 15 years.  He 
frequently wet his underwear after voiding.  He had nocturia 
X1.  His stream was okay.  He had no other voiding symptoms, 
no history of gross hematuria, urinary tract infection, 
stones, or the requirement of catheterizations or dilations.  
On physical examination, abdomen was soft, nontender, and 
nondistended.  There were no masses or hernias.  Rectal 
examination revealed about a 30 gram symmetric prostate.  The 
assessment was postvoid dribbling, possibly related to benign 
prostatic hypertrophy.  

The Veteran was afforded another VA examination in March 2008 
by the same examiner.  Again, it does not appear that the 
claims file was reviewed.  It was again reported that the 
Veteran frequently wet his underwear after voiding, but he 
did not require pad use.  The Veteran denied any renal 
insufficiency including lethargy, weakness, anorexia or 
weight loss or gain.  He went about every two hours during 
the day, and had some worsening nocturia two to three times a 
night.  He had some hesitancy and dribbling as mentioned 
above.  He did not have any incontinence,  recurrent urinary 
tract infections, renal colic, bladder stones, nephritis, 
hospitalization for urologic disease or malignancy.  He 
denied the requirement for catheterizations, dilations or any 
other urologic appliances.  He reported that he worked at the 
post office and occasionally his urinary symptoms had him 
unexpectedly running to the bathroom, which occurred one to 
two times a day.  Otherwise, there was no significant impact 
on daily occupation.  Physical examination yielded the same 
findings as the prior VA examination.  The pertinent 
assessment was mild frequency, nocturia, hesitancy, and 
dribbling related to benign prostatic hypertrophy.  

Although the claims file was not reviewed by the VA examiner, 
the examination reports reveal that an accurate history was 
taken by the Veteran as well as set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations.  
Accordingly, the Board finds the examinations to be 
sufficient for rating purposes.  

VA treatment records have also been reviewed and associated 
with claims file.  The records showed treatment for his BPH 
and noted that that there was no urinary obstruction.  
Significantly, a September 2006 record indicated that the 
Veteran reported no episodes of nocturia, but indicated that 
at times he felt that after he finished urinating that he had 
to urinate again.  A January 2008 treatment record showed 
that the Veteran reported a concern of urinary dribbling 
after he thought he was finished, and more frequent 
urination.  A follow up July 2008 record showed that the 
Veteran requested an increase in his medication for nocturia.  
Another September 2009 treatment record showed that the 
Veteran was being followed for persistent hematuria by a 
community urologist.  

The claims file also includes treatment records from 
Charleston Air Force Base.  However, these records do not 
provide any information for rating purposes.  

At the December 2009 Board hearing, the Veteran testified 
that he would have the urge to go to the restroom, but it 
would only be just a little dribble, but then 15 minutes 
later, he would have the urge again.  It impacted his work 
because he was running to the bathroom all the time.  He 
indicated that he had also urinated himself thinking it was a 
false alarm.  At night, he laid awake thinking he had to go 
and got up all during the night because he has had accidents.  
He also reported traveling problems due to this urgency to 
have to go to the bathroom.  He further stated that he drank 
much less water than he should and stopped drinking fluids at 
a certain time at night.  He also indicated that the 
medication did not really abate his symptoms, but it helped a 
little.  He further provided that it affected his intimacy 
with his wife due to problems with accidents.  It was further 
mentioned that the full extent of the Veteran's symptoms were 
not really discussed at the past VA examination.  

After reviewing the totality of the evidence, the Board finds 
that the Veteran's symptoms more nearly approximate a 40 
percent disability rating for urinary frequency.  The Board 
finds the Veteran's hearing testimony indicating the numerous 
times he must run to the bathroom while working as well as 
the report of accidents when he has not made it the bathroom 
significant.  Moreover, the Veteran indicated that he was up 
during the night going to the bathroom frequently and has had 
accidents in the bed when he has not gotten up.  VA treatment 
records also noted problems with nocturia and more frequent 
urination.  Thus, when resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran's 
disability picture is more adequately contemplated with a 40 
percent disability rating.  

Nevertheless, a rating in excess of 40 percent is not 
warranted.  A higher rating is only available under the 
criteria for urine leakage.  However the Veteran has 
specifically denied the use of pads or any appliances.  In 
sum there is no evidence to support the finding that the 
Veteran requires the use of an appliance or wearing absorbent 
materials, which much be changed more than four times a day, 
to warrant a 60 percent rating.       

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

In conclusion, a 40 percent rating for the Veteran's service-
connect BPH is warranted.  However, a preponderance of the 
evidence is against a rating in excess of 40 percent.  As the 
preponderance of the evidence weighs against the claim for a 
higher rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The claim for entitlement to service connection for 
hypertension is reopened and service connection for 
hypertension is warranted.  Further, a 40 percent rating, but 
no higher, is warranted for benign prostatic hypertrophy.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.  


REMAND

The present appeal also includes the issue of entitlement to 
a compensable rating for lipoma on back.  The Veteran was 
afforded a VA examination in October 2006 where it was found 
that the lipoma was nontender.  However, at the December 2009 
Board hearing, the Veteran reported that his lipoma was 
tender to touch.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Thus, based on the Veteran's hearing 
testimony, the Board finds that a new VA examination is 
necessary to determine the extent and severity of the 
Veteran's lipoma on back. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the lipoma of 
the back.  The claims file must be made 
available to the examiner for review.  
All examination findings should be 
reported to allow for application of VA 
rating criteria for scars.  



2.	Thereafter, the remaining issue on 
appeal should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


